             Case 3:19-cv-05282-TSZ Document 91 Filed 09/14/20 Page 1 of 3




                                                                      THE HONORABLE THOMAS S. ZILLY
1

2

3

4

5

6
                                     UNITED STATES DISTRICT COURT
7                                   WESTERN DISTRICT OF WASHINGTON
8
     AARON WILLIAMS, on behalf of himself and all
9    others similarly situated,
                                                            NO. 3:19-cv-05282-TSZ
10                                   Plaintiff,             STIPULATED MOTION AND ORDER TO
11                                                          FILE EXCESS PAGES FOR REPLY IN
             vs.                                            SUPPORT OF PLAINTIFF’S MOTION FOR
12                                                          CLASS CERTIFICATION
     PILLPACK LLC,
13
                                     Defendant.
14

15

16                                        I. STIPULATED MOTION

17           Pursuant to LCR 7(f), the parties request that the Court permit Plaintiff to file an

18   overlength reply in support of his class certification motion. Local Civil Rule 7(e)(3) provides

19   that reply briefs in support of motions for class certification are limited to 12 pages. The

20   parties stipulate and agree that Plaintiff may be permitted to file a reply brief containing no

21   more than 5 additional pages, for a total page limit of 17 pages.

22           Plaintiff contends, the additional pages are necessary to provide sufficient explanation

23   of facts and law relating to Plaintiff’s motion to strike the Declarations of Daniel J. Barsky (see

24   Dkt. Nos. 69 & 79, Ex. 1), which Plaintiff intends to make in his reply brief. PillPack initially filed

25   a declaration from Mr. Barsky and then, on September 1 three days before Plaintiff’s reply

26

27
     STIPULATED MOTION AND ORDER TO FILE EXCESS PAGES FOR
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     CERTIFICATION - 1                                                         Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05282-TSZ                                                     www.terrellmarshall.com
             Case 3:19-cv-05282-TSZ Document 91 Filed 09/14/20 Page 2 of 3




1    brief was due, moved to supplement the record with a second Barsky declaration. Plaintiff

2    contends he needs additional pages to incorporate these new facts into his reply.

3           The parties understand that the local rules require motions to file overlength briefs to

4    be filed three days before the brief is due. LCR 7(f)(1). However, given Plaintiff did not receive

5    the proposed supplemental Barsky declaration until September 1, 2020, the parties believe

6    good cause exists to permit this motion and respectfully request that it be granted.

7           RESPECTFULLY SUBMITTED AND DATED this 11th day of September, 2020.

8     TERRELL MARSHALL LAW GROUP PLLC                  DAVIS WRIGHT TREMAINE LLP
9
      By: /s/ Jennifer Rust Murray, WSBA #36983        By: /s/ Lauren B. Rainwater, WSBA #43625
10      Beth E. Terrell, WSBA #26759                     Kenneth E. Payson, WSBA #26369
        Email: bterrell@terrellmarshall.com              Email: kenpayson@dwt.com
11
        Jennifer Rust Murray, WSBA #36983                Lauren B. Rainwater, WSBA #43625
12      Email: jmurray@terrellmarshall.com               Email: laurenrainwater@dwt.com
        Adrienne D. McEntee, WSBA #34061                 Sara A. Fairchild, WSBA #54419
13      Email: amcentee@terrellmarshall.com              Email: sarafairchild@dwt.com
        Blythe H. Chandler, WSBA #43387                  MaryAnn T. Almeida, WSBA #49086
14
        Email: bchandler@terrellmarshall.com             Email: maryannalmeida@dwt.com
15      936 North 34th Street, Suite 300                 920 Fifth Avenue, Suite 3300
        Seattle, Washington 98103-8869                   Seattle, Washington 98104-1610
16      Telephone: (206) 816-6603                        Telephone: (206) 622-3150
17                                                       Facsimile: (206) 757-7700
        Walter M. Smith, WSBA #46695
18      Email: walter@smithdietrich.com                Attorneys for Defendant
        Steve E. Dietrich, WSBA #21897
19      Email: steved@smithdietrich.com
20      SMITH & DIETRICH LAW OFFICES PLLC
        3905 Martin Way East, Suite F
21      Olympia, Washington 98506
        Telephone: (360) 918-7230
22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO FILE EXCESS PAGES FOR
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS                    TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     CERTIFICATION - 2                                                       Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05282-TSZ                                                   www.terrellmarshall.com
             Case 3:19-cv-05282-TSZ Document 91 Filed 09/14/20 Page 3 of 3




        Anthony I. Paronich, Pro Hac Vice
1       Email: anthony@paronichlaw.com
2       PARONICH LAW, P.C.
        350 Lincoln Street, Suite 2400
3       Hingham, Massachusetts 02043
        Telephone: (617) 485-0018
4
        Facsimile: (508) 318-8100
5
      Attorneys for Plaintiff and the Proposed
6     Class
7                                                II. ORDER
8           It is so ORDERED.
9
            Dated this 14th day of September, 2020.
10

11

12
                                                            A
                                                            Thomas S. Zilly
                                                            United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO FILE EXCESS PAGES FOR
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS                    TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     CERTIFICATION - 3                                                       Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603 • FAX 206.319.5450
     CASE NO. 3:19-CV-05282-TSZ                                                   www.terrellmarshall.com
